Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 17/047,101 filed10/13/20 as a national stage entry of PCT/GB2019/051056. This action is in response to the preliminary amendment filed 10/13/20. Claims 1-17 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The information disclosure statement (IDS) submitted on 10/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

The drawings filed 10/13/20 are approved.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “flexible” in claims 10 and 11 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

    PNG
    media_image1.png
    155
    662
    media_image1.png
    Greyscale

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2008/0271953 to Vroegindeweij.
Vroegindeweij provides a stairlift 1 having a  stairlift chair 4 which has a seat base 8, a backrest/back support 6 and armrests 7.   A hand control 12 is mounted on at least one armrest 7.  Figure 1 illustrates the hand control as a type which would be recognized by those skilled in the art as a bi-directional joystick which is inherently .

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2019/0382243 to van Eijgen.
van Eijgen provides a stairlift 1 having a  stairlift chair 4 which has a seat base, a backrest/back support 6 and armrests 11.   A hand control 7 is mounted on at least one armrest 11.  Bi-directional joystick 7 which is inherently configured to be displaced in directions fore/at and side to side [0026]. As such it is configured for displacement substantially in directions along the length dimeson of the armrest 11.

Claim 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,411,188 to Ahearn.
Ahearn provides a chair having a seat base 20, backrest with a backrest support 22, and a pair of armrests 30/80.  The armrests attached to a downwardly directed post 110 at an end which may be considered a distal end.  A single fabric 40/90 overlying the backrest support and armrests. With respect to claim 10, the material of the armrests is considered flexible at least to some degree.
The recitation stairlift chair is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,466,665 to Aronwitz et al.
Aronwitz provides a chair 10 having a seat base 30, backrest 50 and a U-shaped member 40  forming a  backrest support  and a pair of armrests 40.  The armrests attached to a downwardly directed post 110 at an end which may be considered a distal end.  A single fabric 44 overlying the backrest support and armrests. With respect to claim 10, the material of the armrests upholstery 44 is considered flexible at least to some degree.
The recitation stairlift chair is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 306,989 to Yandell.
Yandell provides a chair having a seat base, a backrest (a/h) with a backrest support D with a pair of flexible webbing or stout leather straps S forming armrests.  The 
The recitation stairlift chair is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16 is allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 2012/0012385 to Lee et al. teaches the equivalence of various types of switches in paragraph [0022].  	
The examiner disagrees with the interpretation of D5 JP 2010 070358 in the written opinion mailed 7/23/19 in parent application PCT/GB2019/051056.  The examiner fails to see how rib 15 meets the limitations as set forth in claim 2 of the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636